EXHIBIT 23.2 KPMG LLP Suite 3100 717 North Harwood Street Dallas, TX 75201-6585 Consent of Independent Registered Public Accounting Firm The Board of Directors Frozen Food Express Industries, Inc.: We consent to the use of our report dated March15, 2007, with respect to the consolidated statements of income, stockholders’ equity, and cash flows of Frozen Food Express Industries, Inc. for the one-year period ended December31, 2006, incorporated herein by reference. Our audit report dated March15, 2007, with respect to the consolidated statements of income, stockholders’ equity, and cash flows of Frozen Food Express Industries, Inc. for the one year period ended December31, 2006 refers to the adoption of Statement of Financial Accounting Standard No.123 (revised 2004), Share-Based Payment, and the provisions of Securities and Exchange Commission Staff Accounting Bulletin No.108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements. /s/ KPMG LLP Dallas, Texas October
